            Case 1:19-cv-00869-DAD-SAB Document 17 Filed 04/20/20 Page 1 of 2


1

2

3

4

5

6

7

8
                                  IN THE UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   JACQUELINE BATEMAN AND STEVE                          CASE NO. 1:19-cv-00869-DAD-SAB
     BATEMAN,
12                                                         ORDER STAYING CASE
                            Plaintiffs,
13                                                         (ECF No. 16)
     v.
14
     UNITED STATES OF AMERICA
15
                            Defendants.
16

17

18          On April 17, 2020, the parties filed a stipulation to stay this case based on the COVID-19
19   pandemic and the Governor’s shelter in place orders and disruption in usual business activities. The
20   Court finds that good cause exists to grant the parties’ stipulation. However, the Court shall set a
21   deadline for the stay to lift consistent with General Order 617 which closed the Courthouses in the
22   Eastern District of California until June 1, 2020.
23          If the parties believe that the stay should be extended beyond June 1, 2020, the parties may file a
24   stipulation setting forth the reasons to extend the stay as that date approaches. Depending on the length
25   of time that this matter is stayed, it may become necessary to modify the deadlines in the scheduling
26   order that was issued on November 15, 2019. Therefore, the Court will require the parties to file a
27   statement addressing the dates in the scheduling order at the time that the stay of this matter is lifted.
28   ///

                                                           1
30
              Case 1:19-cv-00869-DAD-SAB Document 17 Filed 04/20/20 Page 2 of 2


1             Accordingly, IT IS HEREBY ORDERED that:
2             1.      This matter is STAYED until June 1, 2020; and
3             2.      Within seven (7) days of the stay of this matter being lifted, the parties shall file a joint
4                     statement either stating that the current dates in the November 15, 2019 scheduling order
5                     shall remain in place or setting forth new dates in this matter.
6

7    IT IS SO ORDERED.
8    Dated:        April 20, 2020
9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             2
30
